Hirschberg, J. (concurring):
I concur. The provision contained in section 484 of the Code of Civil Procedure following subdivision 10, to the effect that it “ must appear upon the face of the complaint that all the causes of action, so united, belong to one of the foregoing subdivisions of this section,” is fully satisfied when it appears upon the face of the complaint that they all belong to subdivision 9, notwithstanding that that subdivision requires that they shall not be included in any one of the subdivisions preceding it. The causes of action stated in the complaint belong to subdivision 9, since they arise out of the same transaction, and are not included in any one of the preceding eight subdivisions. They should not have been united in a single count, but that consideration is not germane to this appeal.
Interlocutory judgment sustaining demurrer reversed, with costs, and demurrer overruled, with costs, with leave to the defendant to answer within twenty days upon payment of costs.